28 F.3d 1210
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ricky Ray MINOR, Plaintiff Appellant,v.PAGE COUNTY SHERIFF'S DEPARTMENT;  Captain Jenkins,Defendants Appellees.
No. 94-6307.
United States Court of Appeals, Fourth Circuit.
Submitted June 23, 1994.Decided July 19, 1994.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  Samuel G. Wilson, District Judge.  (CA-93-6-R)
Ricky Ray Minor, appellant Pro Se.
J. Ross Newell, III, Timberlake, Smith, Thomas & Moses, P.C., Staunton, VA, for appellees.
AFFIRMED.
Before MURNAGHAN and WILKINS, Circuit Judges, and SPROUSE, Senior Circuit Judge.

PER CURIAM

1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Minor v. Page County Sheriff's Dept., No. CA-93-6-R (W.D.Va. June 23, 1993 and Mar. 16, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED